J-S19034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: THE ESTATE OF LOUIS                 :   IN THE SUPERIOR COURT OF
    DICESARE, DECEASED                         :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: BRYAN DICESARE                  :
                                               :
                                               :
                                               :
                                               :   No. 2310 EDA 2021

                Appeal from the Decree Entered October 5, 2021
     In the Court of Common Pleas of Lehigh County Civil Division at No(s):
                                  2013-0751


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 11, 2022

        Appellant Bryan K. DiCesare appeals pro se from the Decree entered in

the Court of Common Pleas of Lehigh County on October 5, 2021, which, inter

alia, dismissed Appellant’s “Objections to the First and Final Formal Account

of David M. Roth, Esquire, Administrator D.B.N.C.T.A.” filed on November 20,

2019. Because Appellant’s appellate brief is substantially deficient, we quash

this appeal.

        In its Pa.R.A.P. 1925(a) Statement, the orphans’ court indicated that it

had set forth the reasons for its dismissal of Appellant’s Objections in its

Adjudication filed on October 5, 2021, to which the Decree is attached.

Although the facts are not relevant to our disposition, to place the instant




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19034-22



appeal in context, we reproduce the orphans’ court’s recitation of the facts

and procedural history herein as follows:

            The First And Final Account of David M. Roth, Esquire,
     Administrator, D.B.N.C.T.A. of the Estate of Louis A. Dicesare,
     Deceased (hereafter, “Account”), was presented to the [c]ourt for
     audit, confirmation and adjudication on November 15, 2019.
     Proof of notice thereof to all parties legally interested in said estate
     appears of record.
            The Account reflects a principal balance of $116,959.01;
     disbursements during administration of $88,367.03; and a
     balance in hand of $28,591.98 comprised of cash and tangible
     personalty.
            The Petition for Adjudication/Statement of Proposed
     Distribution seeks the [c]ourt’s approval of:              payment of
     $18,838.93, representing compensation for guardian and/pr
                  1

     guardian ad litem services rendered to Linda A. DiCesare 2,
     beneficiary (hereafter “Linda”); the administration of certain
     tangible personalty3 as probate property, and whether the
     outstanding Linda DiCesare estate administration expenses and
     estate recovery claim can be paid directly from her distributive
     share in this estate.
            On November 20, 2019, Bryan K. DiCesare (hereafter,
     “Bryan”) filed Objections to the First And Final Account Of David
     M. Roth, Esquire, Administrator D.B.N.CT.A., (hereafter
     “Objections”). The prolix and repetitive 9 page Objections, are not
     consecutively numbered, and are directed to: the manner and sale
     of the decedent's real property, known as and located at 1526
     Paxford Road, Allentown, Pennsylvania (hereafter “Property”); the
     sale and continued possession of certain tangible personalty; and
     the proposed payment of the administration expenses of Linda's
     guardianship and probate estate from the Louis DiCesare Estate.
     Bryan, who represented himself at the May 18, 2021 hearing upon
     the Objections, introduced no documentary evidence and
     presented no testimony other than his own statement. While
     Objector’s

          ...regrettable failure to conform to the rules of procedure
          and the law is most likely due to ...[his)... status as a
          pro se litigant, pro se litigants are not entitled to any
          advantage because of their lack of legal training. (Trffen
          v. Jansssen, 626 A.2.d 571, 573 (Pa.Super. 1993); see

                                      -2-
J-S19034-22


         also First Union Mortg. Corp. v. Frempong, 744 A.2d
         327, 337 (Pa. Super. 1999) ("any layperson choosing to
         represent himself in a legal proceeding must, to some
         reasonable extent, assume the risk that his lack of
         expertise and legal training will prove his undoing.")
         Fluellen Estate 9 Fiduc. Rep. 3d (O.C. Phila. 2019)

     For the reasons set forth below, the Objections are denied.
            The long and difficult history of this estate administration,
     which is inextricably bound to the equally contentious
     guardianship administration regarding Linda is well-documented4
     and will not be repeated in great detail here. During the period
     that he served as the personal representative of this Estate, as
     well as the successor guardian of the person of his incapacitated
     mother, and thereafter administrator of her probate estate, three
     fiduciary positions from which he was removed for cause,5 Bryan
     did not obtain a caregiver exemption regarding Linda's 80%
     interest in the Property 6, and continued to reside there with his
     family. Bryan’s failure to properly administer the Property was one
     of the primary reasons for his removal as Executor of this Estate
     on September 20, 2017. Thereafter, this [c]ourt found that the
     Property was a probate asset of Louis DiCesare, directed the
     Administrator d.b.n.c.t.a. to sell it “... in order to conclude the
     estate administration and effectuate distribution” and charged
     Bryan’s 20% interest in the Property $35,056.28.7 Bryan did not
     appeal the May 25, 2018 Order.
            By Order entered August 30, 2018, this [c]ourt: granted the
     Administrator's Petition For Citation To Show Cause Why A
     Decedent's Property Should Not Be Vacated filed July 20, 2018;
     directed Bryan and his invitees to remove themselves and their
     belongings from the Property by September 17, 2018; and ruled
     that “... any tangible property left at 1526 Paxford Road,
     Allentown, Pennsylvania shall be deemed property of the Estate
     of Louis Dicesare, deceased subject to administration by David M.
     Roth, Esquire, Administrator d.b.n.c.t.a.” By Order entered
     September 25, 2018, the Motion Of Bryan Dicesare For Emergency
     Stay Of August 30, 2018 Order Granting Petition To Vacate filed
     September 24, 2018, (hereafter, “Emergency Motion”), was
     denied with prejudice; the [c]ourt finding:

         ... counsel's hope that, within 30 days, an agreement
         can be reached that will allow Dicesare to stay in the
         Property so that its sale will not be necessary, to be
         unfounded. The sale of the Property was ordered by our

                                    -3-
J-S19034-22


         May 25, 2018 Order, which Dicesare did not appeal. As
         indicated in the August 30 Order, the Property cannot be
         productively marketed while Dicesare and his invitees
         continue to reside there and nothing in the Emergency
         Motion convinces us otherwise. Furthermore, both the
         long procedural history of this case and Dicesare’s
         recently filed IFP petition, which states that he has been
         unemployed since March 2018, has no current source of
         income (other than contributions from his wife and
         mother-in-law) and double-digit credit card and student
         loan debt, strongly suggest that he is financially unable
         to purchase the property. The August 30, 2018 Order
         put an end to Dicesare’s consistent pattern of non-
         cooperation, delay and disregard of [c]ourt Orders by
         imposing a clear deadline to vacate the property
         (September 17, 2018) and clearly stating the
         consequences of failing to do so. (Removal by the
         Sherrill of Lehigh County). The Emergency Motion fails
         to persuade us that Dicesare will be in position to buy
         the Property if given an additional thirty days to reside
         there.

          It was necessary for the Administrator to enlist the assistance
     of the law enforcement to effectuate the removal of Bryan and his
     family, first on September 25, 2018, the day after the denial of
     the Emergency Motion at which time the deputies helped Bryan
     and his family load tangible personalty into their vehicles. The
     Administrator d.b.b.c.t.a. then changed the locks to the Property
     but permitted Bryan, with his then counsel, to return to the
     Property and remove additional items of tangible personalty.
     Thereafter, on or about November 13, 2018, without the
     knowledge or permission of the Administrator d.b.n.c.t.a., Bryan
     broke into the Property, moved back in with his wife and her
     mother and changed the locks. Upon discovering that Bryan had
     reentered and was occupying the Property, the Administrator
     d.b.n.c.t.a. again effectuated their removal, this time with the
     assistance with the Salisbury Police Department. The tangible
     personalty left at the Property by Bryan and his invitees was then
     marshalled and liquidated by the Administrator d.b.n.c.t.a
     pursuant to the August 30, 2018 Order. The guns, ammunition
     and related equipment that were left at Property are currently
     stored partially at Zettlemoyer Auction Company, (Exhibit F to the
     Account) and are partially in the custody of the Salisbury Police
     Department (Exhibit E to the Account).

                                    -4-
J-S19034-22


            On January 31, 2019, the Administrator provided notice to
     Bryan of the auction sale of the Property on February 12, 2019.
     On February 11, 2019, Bryan and his wife filed Chapter 13
     Bankruptcy, assuming that doing so would operate as an
     automatic stay of the scheduled auction sale of The Property. The
     Property was sold at auction on February 12, 2019 for
     $116,000.00. Bryan file a Motion For Contempt And Sanction For
     Willful Violation of Automatic Stay (hereafter “Emergency Motion”)
     in the Bankruptcy Court on February 25, 2019, thereby causing
     the Administrator to retain bankruptcy counsel, at additional
     expense to the estate. By Order dated March 19, 2019, the
     Bankruptcy Court dismissed the Emergency Motion finding that
     the automatic stay did not apply and that the Property and its
     contents were probate assets of Louis DiCesare that could be sold
     pursuant to this [c]ourt's May 25, 2018 Order. Settlement on the
     Property occurred on June 20, 2019, and the Administrator
     d.b.n.c.t.a. filed this final account of his administration in
     September 2019.
            Bryan's contention that the sale of the decedent's real and
     personal property was improper, which is the basis for all of his
     objections, is completely erroneous. As is clear from the forgoing
     summary, the Administrator d.b.n.c.t.a. has, at all times, acted in
     accordance with the law in general and this [c]ourt's orders in
     particular, all while exhibiting extraordinary professionalism in the
     face of the obstructive conduct of Bryan and his wife. It has been
     the behavior of Bryan and his wife that caused this modest and
     non-complex estate administration to remain open for eight years
     and necessitated the appointment of others to fill fiduciary
     positions because of Bryan’s inability or unwillingness to recognize
     and properly perform those duties.
            Because the charge imposed upon Bryan’s interest in the
     Property is more than 20% of the proceeds derived from the sale
     of the Property, the net proceeds from the sale of the Property are
     distributable entirely to Linda. As a result of priority claims for
     guardianship administration expenses and the claim of the
     Department of Human Services, the Estate of Linda DiCesare is
     insolvent. Accordingly, and upon consideration of the Motion filed
     June 22, 2021 to File No. 2016-0204A by the Administrator d.b.n.
     of the Estate of Linda Dicesare, deceased, we shall direct that: the
     outstanding guardianship administration expenses, totaling
     $18,838.93, and compensation to the Administrator d.b.n. of the
     Estate of Linda DiCesare, be paid by the Administrator d.b.n.c.t.a.
     from the balance in hand. In addition, our Decree will direct that
     Administrator d.b.n.c.t.a. liquidate the weapons, ammunition and

                                     -5-
J-S19034-22


     related equipment listed on Exhibits E and F, preferably by bulk
     sale to an authorized firearms dealer or collector and shall direct
     the Salisbury Police Department to release the handguns, rifles
     and knife that are described on Exhibit E to the Account, to the
     Administrator d.b.n.c.t.a. or such person/entity as he shall direct.
     Proceeds derived from the liquidation of the tangible personalty
     shall be used to pay the storage costs of the weapons and/or
     additional legal fees and administration expenses incurred by the
     Administrator d.b.n.c.t.a. since the filing of the account, to the
     extent that the Reserve stated in the Account is insufficient to do
     so. Finally, any remaining balance shall be paid to the Department
     of Human Services as payment in full of the Department of Human
     Services’ claim against the Estate of Linda DiCesare, deceased.
     ___
     1 See Statement of Legal Services for Helen Z. Stauffer, Esquire

     in the amount of $6,825.00, Steven A. Litz, Esquire in the amount
     of $3,343.93 and Shannon Piergallini Smith, Esquire in the
     amount of $8,670.00.

     2 Linda, surviving spouse of the decedent, was the specific devisee
     of an 80% interest in the Property. Prior to her death on June 21,
     2018, Linda had been adjudicated incapicated by Decree entered
     May 24, 2016 upon the § 5511 petition filed by the residential care
     facility in which she resided. (See, Order entered October 3, 2017
     at n. 1). The guardianship administration was not a smooth one
     due to the conduct of [Appellant] and his girlfriend then-wife (See,
     Order entered October 3, 2017 at n. I, Order entered April 5, 2018
     at n. ii) which, among other things, resulted in legal fees and
     guardianship administration fees that have not yet been paid due
     to insufficient assets.

     3 The property, consisting mostly of firearms and ammunition
     which are presently held by Salisbury Township Police and
     Zettlemoyer Auction, was left in the decedent's home after Bryan
     and his family were escorted from the home on November 13,
     2018, subsequent to their breaking and entering the Property.

     4 See Orders entered: September 20, 2017, May 25, 2018, August
     30, 2018; Order entered October 3, 2017 at n. 1, and Order
     entered April 5, 2018 to File No. 2016-0204 (In re: Linda DiCesare
     an incapacitated person) and, Order entered on May 6, 2019, to
     File No 2016-0204A (in re: Linda DiCesare, deceased).




                                    -6-
J-S19034-22


      5  Order entered September 20, 2017 in File No 2013-0751
      (removal as Executor of the estate of Louis DiCesare); Order
      entered October 3, 2017 in File No 2016-0204 (removal as
      Successor Guardian of the Person of Linda DiCesare, an
      incapacitated person); and Order entered May 6, 2019 in File No
      2016-0204A (removal as Administrator of the Estate of Linda
      DiCesare, deceased).

      6See, Order entered May 25, 2018 at n.6, and Order entered
      August 30, 2018 at n.2

      7 See, Order entered May 25, 2018 at p. 5: Bryan Dicesare’s 20%
      interest in the net proceeds from the sale of the Property is
      charged with $ 35,056.28 representing the aggregate amount of
      a lump sum payment paid in March 2016 ($26,699.00) as well as
      monthly payments paid during the period March 2, 2016 through
      January 3, 2017 s of [sic] ... Bethlehem Steel widow's pension
      benefits due to Linda Dicesare that Bryan Dicesare received but
      did not timely report to the medical assistance8 office or to the
      subsequently appointed Guardian of the Estate of Linda Dicesare
      and for which he has failed to account. Said $35,035.25 shall be
      added to the distributive share of Linda Dicesare, an incapacitated
      person.

      8The  estate holds a reserve in the amount of $15,000.00 for
      attorney’s fees.

Orphans’ Court Adjudication, filed 10/5/21, at 1-7.

      On November 2, 2021, Appellant filed a timely notice of appeal. The

orphans’ court did not order Appellant to file a concise statement of the

matters complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

did not file a concise statement. The orphans’ court filed its Pa.R.A.P. 1925(a)

Statement on November 5, 2021.

      While on page two of his appellate brief Appellant indicates a statement

of the questions involved may be found on page eight, no such statement

exists. To the extent the captions within the “Argument” portion of Appellant’s


                                     -7-
J-S19034-22



brief may be interpreted as questions presented for appellate review, they are

as follows:


      1.   Did the lower court have jurisdiction after adopting and
      approving the May 1, 2017, settlement agreement (stipulation)
      which became a final order[?]

      2.    Did the lower court have authority to decide title of personal
      property of a third party that has no connection with the estate of
      Louis Dicesare (file No, 2013-0751)[?]

      3.    Did the lower court violate the 2nd Amendment rights of
      Appellant the right to keep and Bear Arms[?]

      4.    Did the lower court error by not dismissing the March 13,
      2018, petition for being barred by the doctrine of estoppel and res
      judicata[?]

Brief for Appellant at 3-4.

      At the outset, we recognize it is axiomatic that “appellate briefs and

reproduced records must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure. This Court may quash or dismiss

an appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.”     Commonwealth v. Adams,

882 A.2d 496, 497 (Pa.Super. 2005) (citation omitted).

      Our Pennsylvania Rules of Appellate Procedure and our case law lay out

the well-established requirements for preserving a claim for appellate review.

This Court will address only those issues properly presented and developed in

an appellant’s brief as required by our rules of appellate procedure, Pa.R.A.P.

2101–2119. “Appellate arguments which fail to adhere to these rules may be

                                     -8-
J-S19034-22


considered waived, and arguments which are not appropriately developed

are waived.” Karn v. Quick & Reilly Inc, 912 A.2d 329, 336 (Pa.Super.

2006). See also Pa.R.A.P. 2111–2119 (discussing required content of

appellate briefs and addressing specific requirements of each subsection of

brief on appeal). Thus, issues which are not developed in the brief's argument

section will be deemed waived. Harkins v. Calumet Realty Co., 614 A.2d

699, 703 (Pa.Super. 1992).

      To properly develop an issue for our review, an appellant bears the

burden of ensuring that the argument section of his or her brief includes

citations to pertinent authorities as well as a discussion and analysis of that

relevant legal authority. See Pa.R.A.P. 2119(a); Commonwealth v. Hardy,

918 A.2d 766, 771 (Pa.Super. 2007) (“[I]t is an appellant's duty to present

arguments that are sufficiently developed for our review. The brief must

support the claims with pertinent discussion, with references to the record and

with citations to legal authorities.” (citations omitted)). Where an appellant's

argument rests on evidence in the record, he must make appropriate

references to the record in his argument. Commonwealth v. Franklin, 823

A.2d 906, 910 (Pa. Super. 2003).

      “Although this Court is willing to construe liberally materials filed by

a pro se litigant, pro se status generally confers no special benefit upon an

appellant.” Commonwealth v. Lyons, 833 A.2d 245, 251–252 (Pa.Super.

2003).   For this reason, an individual who chooses to represent himself in a


                                     -9-
J-S19034-22


legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.      Adams supra at 498;

Commonwealth v. Rivera, 685 A.2d 1011 (Pa.Super. 1996).

      Accordingly, Appellant’s pro se status herein does not relieve him of the

obligation to follow the Rules of Appellate Procedure. Jiricko v. Geico Ins.

Co., 947 A.2d 206, 213 n.11 (Pa. Super. 2008). As this Court has made clear,

we “will not act as counsel and will not develop arguments on behalf of an

appellant.” Hardy, supra at 771. Where defects in a brief “impede our ability

to conduct meaningful appellate review, we may dismiss the appeal entirely

or find certain issues to be waived.” Id.

      Our review of Appellant’s pro se brief exposes substantial violations of

the briefing requirements set forth in Pa.R.A.P. 2111–2119.            First, as

previously stated, Appellant failed to set forth a clear statement of questions

involved. See Pa.R.A.P. 2111(6)(a) (stating “[n]o question will be considered

unless it is stated in the statement of questions involved or is fairly suggested

thereby.”).

      In   addition,   “[t]he Rules of Appellate Procedure state   unequivocally

that each question an appellant raises is to be supported by discussion and

analysis of pertinent authority. Failure to do so constitutes waiver of the

claim.” Giant Food Stores, LLC v. THF Silver Spring Dev., L.P., 959 A.2d

438, 444 (Pa.Super.2008) (citations omitted); Pa.R.A.P. 2119(a) and (b). The

disjointed and at times unintelligible “Argument” portion of Appellant’s brief


                                      - 10 -
J-S19034-22


fails to conform his purported arguments to specific questions raised for

appellate review in violation of Pa.R.A.P. 2119(a). His narrative is punctuated

with definitions of terms, citations to statutes and caselaw which are not

germane to the instant appeal, like res judicata and subject matter

jurisdiction.   Brief for Appellant at 12-28.   Furthermore, Appellant often

engages in fatuous speculation and fails to deliver a cogent legal analysis.

      Furthermore, although Appellant's brief contains a section labeled

“Statement of the Case,” this section does not include a statement of the form

of action; a brief procedural history relevant to the within appeal from the

October 5, 2021, Decree; the name of the judge whose determination

Appellant seeks to have reviewed; or a condensed chronological statement of

the facts necessary to review the determination, as required by Pa.R.A.P.

2117. See Pa.R.A.P. 2117.      Instead, Appellant’s “Statement of the Case”

begins as a summary of his personal life and time spent caring for his parents

and continues with references to determinations in prior legal proceedings

with which he disagrees.

      For example, Appellant maintains “[o]n May 24, 2016, Linda DiCesare

was declared incompetent, which was a direct violation of her Constitutional

Right to be Heard.” Brief for Appellant at 15 (emphasis in original). He also

asserts “42 Pa.C.S. § 5505 prevents the Orphans’ Court from having

Jurisdiction to modify or revoke the May 1, 2017, Stipulation/Order more than

30 days after its entry, including the Order entered May 25, 2018.” Id. at 19.


                                    - 11 -
J-S19034-22


(emphasis in original). Finally, he asks this Court to “void the Orders of the

lower court from June 1, 2017, to present.” Id. at 43.

       Moreover, Appellant’s argument fails to conform to Pa.R.A.P. 2119(b),

(c), in that it contains allegations of the orphan’s court’s denial of numerous

constitutional rights of his and of other individuals that are not dispositive

herein. For instance, he references the personal property of a nurse, Arlene

Prohaska, which allegedly had been taken from the Paxford Road home in

violation of her due process rights under the Second, Fourth, and Fourteenth

Amendments to the United States Constitution. Brief or Appellant at 26, 32.

Appellant also focuses on alleged violations of his Second Amendment rights

under the Constitution. Brief for Appellant at 34-35.    In addition, he states

that when Linda DiCesare was declared incompetent on May 24, 2016, her

“Constitutional Right to be Heard” was violated. Id. at 15.

       In light of the foregoing, Appellant has failed to comply in substantial

respects with the Rules of Appellate Procedure. Because of these considerable

defects, we are unable to perform effective appellate review, and we quash

Appellant’s appeal for failure to comply with our Rules of Appellate Procedure.

       Appeal quashed.1

____________________________________________


1On June 6, 2022, Appellant filed his “Motion to Dismiss Orders for Lack of
Subject Matter Jurisdiction and Fraud Upon the Lower Court.” Therein,
Appellant asks this Court to dismiss the orphans’ court Orders entered on May
24, 2018, pertaining to the sale of the Paxford Road property, and August 29,
2018, which imposed a clear deadline by which Appellant and his family were
(Footnote Continued Next Page)


                                          - 12 -
J-S19034-22


President Judge Panella joins the memorandum.

Judge Olson concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2022




____________________________________________


to vacate the property. Appellant alleges in his Motion that the orphans’ court
lacked jurisdiction to enter the Orders. However, these Orders are not before
this Court herein, as the instant estate administration appeal is from the Order
entered on October 5, 2021. Moreover, Appellant failed to file a timely appeal
from the May 25, 2018, Order, and his Emergency Motion to stay the August
29, 2018, Order was denied. Thus, he has waived any claim pertaining to
these Orders. See Pa.R.A.P. 903(a) (requiring the filing of a notice
of appeal within 30 days after the entry of the order from which the appeal is
taken); Porter v. Nikita Lodging, Inc., ___ A.3d 2022___, PA Super 78,
*8-9 (filed May 2, 2022) (concluding that the failure to timely appeal from an
order results in waiver of any issues related to that order, as this Court lacks
jurisdiction to consider such issues). As such, we quash Appellant’s June 6,
2022, Motion.


                                          - 13 -